PER CURIAM.
Upon petition of the appellee herein, this court granted a rehearing in case No. 10030. The case has been reargued, and we have considered the supplemental briefs and the arguments of counsel.
We have reached the conclusion that the court below was without jurisdiction, in a summary proceeding, to adjudicate title to the property in the possession of the appellants ; that the opinion heretofore filed herein should stand as the opinion of this court in this case; and that the decree appealed from should be reversed, with directions to dismiss the summary proceeding.
It is so ordered. ' ’